1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                ***

6     SCOTT CASTEEL,                                   Case No. 3:19-cv-00342-MMD-WGC

7                                  Petitioner,                        ORDER

8            v.

9     BRIAN E. WILLIAMS, SR., et al.,

10                             Respondents.

11

12          In this habeas corpus action, Respondents filed a motion to dismiss on January 21,

13   2020. (ECF No. 18.) On January 24, 2020, Respondents filed exhibits in support of the

14   motion to dismiss. (ECF Nos. 20–30, 32.) Respondents also filed a motion for leave of

15   court to file certain exhibits under seal (“Motion”). (ECF No. 31.)

16          In their Motion, Respondents request leave of court to file under seal a copy of

17   presentence investigation reports and an exhibit to a sentencing memorandum (Exhibits

18   23, 25 and 30) and documents concerning payment of defense attorney’s fees and costs

19   (Exhibits 2, 6, 16, 22, 32, 37, 39, 53, 55, 142 and 145). (ECF No. 31.) There is a strong

20   presumption in favor of public access to judicial filings and documents. See Nixon v.

21   Warner Communication, Inc., 435 U.S. 589, 597 (1978); see also Kamakana v. City and

22   County of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006); Foltz v. State Farm Mut. Auto

23   Ins. Co., 331 F.3d 1122, 1134 (9th Cir. 2003). However, district courts have inherent power

24   over their own records and files, and access may be denied where the court determines

25   that a document may be used for “improper purposes.” See Nixon, 435 U.S. at 598;

26   Kamakana, 447 F.3d at 1179; Hagestad v. Tragesser, 49 F.3d 1430, 1433–34 (9th Cir.

27   1995). Under Nevada law, a presentence investigation report is confidential, and is not to

28   be made part of a public record. See NRS 176.156(5). Respondents represent that all the
1    documents they wish to file under seal in this Court were filed under seal in state court. In

2    light of the state law, in light of the state courts’ sealing of this material, and in light of

3    Respondents’ concern regarding the confidentiality of the material, the Court finds that

4    there is good cause for these exhibits to be filed under seal.

5           It is therefore ordered that Respondents’ motion for leave to file documents under

6    seal (ECF No. 31) is granted. Respondents are granted leave of court to file Exhibits 2, 6,

7    16, 22, 23, 25, 30, 32, 37, 39, 53, 55, 142 and 145 under seal. As those exhibits have

8    already been placed under seal (ECF No. 32), no further action is necessary in this regard.

9           DATED THIS 27th day of January 2020.

10

11
                                                MIRANDA M. DU
12                                              CHIEF UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
